
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.24

Assignment and License Agreement


    This Assignment and License Agreement (the "Agreement") is made and entered
into as of September 21, 2001 (the "Effective Date") between SupplyAccess, Inc.
("SupplyAccess") and En Pointe Technologies, Inc. ("En Pointe").

    WHEREAS, SupplyAccess and En Pointe have entered into an Amended and
Restated Information Technology Sourcing Agreement (the "IT Sourcing
Agreement"), dated as of October 1, 1999;

    WHEREAS, SupplyAccess and En Pointe have entered into a Software License
Amendment to the IT Sourcing Agreement (the "Software License"), also dated as
of October 1, 1999;

    WHEREAS, the Parties desire to terminate the IT Sourcing Agreement and to
transition certain services to En Pointe as set forth below;

    WHEREAS, En Pointe desires to purchase a license agreement to use the
"AccessPointe" web site after August 15,2001; and

    WHEREAS, En Pointe desires to purchase certain hardware owned by
SupplyAccess.

    NOW, THEREFORE, in consideration of the above premises and the covenants and
agreements set forth herein, SupplyAccess and En Pointe (collectively, the
"Parties") hereby agree as follows:

1. Definitions

1.1 Content means any and all text, graphics, data, and all other information
and content that are displayed to individuals during their access and use of the
Web Site. Content may include, but is not limited to, images, photographs,
illustrations, audio clips, video clips, product pricing, and product
information.

1.2 Confidential Information means all information, materials, documents, trade
secrets, and financial reports given to a Party (the "Receiving Party") that
relate to the disclosing Party's (the Disclosing Party's) business, operations,
or technical or financial information, including but not limited to, all
customer lists, business processes and methods, strategies, pricing information,
data, computer models or codes (whether in source code, object code or any other
form), computer processing and techniques, hardware and software configurations,
algorithms, concepts, specifications, know-how, techniques, patents (including
both pending applications and issued patents), and copyrightable works that are
disclosed, directly or indirectly, by a Party, whether or not such information
has been marked or identified as confidential or proprietary. Confidential
Information does not include information which (i) is or becomes generally
available to the public other than as a result of an act or failure to act on
the part of the Receiving Party as required or, in the case of disclosures,
permitted under this Agreement; (ii) was available to the Receiving Party on a
non-confidential basis prior to its disclosure to the Receiving Party by the
Disclosing Party; (iii) becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party, provided
that such source is not bound by a confidentiality agreement with the Disclosing
Party known to the Receiving Party; or (iv) is independently developed by the
Receiving Party without a breach of this Agreement.

1.3 Customer Data means all data and information, either individual or
aggregated, obtained or created by SupplyAccess that either identifies or can be
associated with an individual En Pointe End User or En Pointe.

1.4 End Users means En Pointe's customers that purchase from En Pointe through
or access information through the Web Site.

1.5 En Pointe SAP Application Software means all enhancements, bug fixes,
upgrades, modifications, customizations, derivative works related to the SAP
software (both object code and source code) licensed by En Pointe under the En
Pointe SAP License used to run En Pointe's business (the "En Pointe SAP Licensed
Software"), and copies thereof and documentation therefor, and all information,

--------------------------------------------------------------------------------

methods, and processes and intellectual property contained therein and related
thereto, created or developed by SupplyAccess, its agents or personnel, and
third-party vendors in the form they exist as of the Effective Date of this
Agreement; the "Data Importer," namely the software in the form previously
transferred by En Pointe to SupplyAccess that partially validates supplier data
and maps such data into a common format file to import into SAP; the En Pointe
specific enhancements made to the Gentran Software, the Clarify Software and the
Vertex Software; and related pre-existing documentation and materials. This
documentation shall include the following to the extent they existed prior to
the Effective Date and were or are in the possession or control of SupplyAccess:
all software manuals; business requirements, functional designs and
specifications, and project plans for all projects and enhancements; SQL
database diagrams and design flows; and a copy of the Production Control Log.

1.6 Shared Applications means the portion of the En Pointe SAP Application
Software that resides in software, applications, documentation, methods,
processes, materials, and intellectual property used by SupplyAccess outside of
its obligations set forth in the IT Sourcing Agreement and excluding any En
Pointe Confidential Information and enhancements to the Clarify Software.

1.7 Suppliers means those suppliers with whom En Pointe has an agreement to
supply catalog information and products that may be ordered through the Web
Site.

1.8 SupplyAccess Content means Content provided by SupplyAccess.

2. Termination of Prior Obligations and Transition Services

2.1 Transition Services. SupplyAccess agrees to provide to En Pointe those
services as set forth in Exhibit "A" attached hereto and incorporated herein
(the "Transition Services"). While SupplyAccess will provide En Pointe with the
Transition Services, as of the IT Sourcing Expiration Date (set forth in
Section 2.2), En Pointe bears full responsibility and liability for the
operation and maintenance of the En Pointe SAP Application Software, the En
Pointe SAP Licensed Software, and the assets listed in Exhibit B.

2.2 Termination of IT Sourcing Agreement. Notwithstanding anything to the
contrary in the IT Sourcing Agreement, the IT Sourcing Agreement is terminated
and the Term shall end at 11:59 p.m. PDT on the seventh (7th) day following the
Effective Date of this Agreement (the "IT Sourcing Expiration Date").
Notwithstanding anything to the contrary in the IT Sourcing Agreement,
SupplyAccess shall have no obligation to provide Termination Transition
Assistance, including all assistance set forth in Section 11.2 of the IT
Sourcing Agreement, unless specified under the terms and conditions of this
Agreement.

2.3 Termination of Software License. Notwithstanding anything to the contrary in
the Software License, the Software License and the license granted thereunder
are terminated on the IT Sourcing Expiration Date. As of the IT Sourcing
Expiration Date, En Pointe shall cease using the Licensed Programs in accordance
with Section 5.2 of the Software License. Notwithstanding the second provision
of Section 5.2, En Pointe and En Pointe's customers shall have no right to
continue to use the Licensed Programs after the IT Sourcing Expiration Date. A
copy of the Software License is attached hereto as Exhibit D.

2.4 Assignment and Transfer of the En Pointe SAP Application Software.
SupplyAccess hereby sells, assigns, transfers, and immediately delivers to En
Pointe all right, title, ownership, and interest including copyright, goodwill,
and other intellectual property rights (and including any continuation,
extension or renewal rights) in and to the En Pointe SAP Application Software.
The En Pointe SAP Application Software specifically excludes the SupplyAccess
SAP License (as defined in Section 2.5) and the software used by SupplyAccess to
run the AccessPointe Web Site. En Pointe hereby grants SupplyAccess a
non-exclusive, unrestricted, perpetual, irrevocable, assignable, transferable,
world-wide, royalty-free license to operate, modify, sublicense, sell, display,
create derivative works, and otherwise use in any and all manner the software,
code, ideas, methodologies, trade secrets, know-how, confidential information,
processes, goodwill, and all other intellectual property and other proprietary

2

--------------------------------------------------------------------------------

rights in the Shared Applications. SupplyAccess will own all modifications and
enhancements it makes to the Shared Applications following the Effective Date of
this Agreement provided that, notwithstanding this right, En Pointe shall own
all right, title and interest in and to any modification, enhancements made to
and derivatives made from the Shared Applications or the En Pointe SAP
Application Software either by En Pointe, its agents or personnel or by
SupplyAccess, its agents or personnel during the course of SupplyAccess', its
agents or personnel, performing work for En Pointe.

2.5 SAP Licenses.

    (a) Notwithstanding anything to the contrary in this Agreement, each Party,
prior to the Effective Date of this Agreement, has procured and retained its own
license for use of SAP software (the "En Pointe SAP License" or the "Supply
Access SAP License," whichever is applicable), and each party will be solely
responsible for the continuing obligations to maintain its own SAP License.

    (b) Immediately upon execution of this Agreement, SupplyAccess shall deliver
to En Pointe any software (both object and source code) that is in the
possession or control of Supply Access and licensed by En Pointe under the En
Pointe SAP License or other license.

2.6 Representations and Warranties:

    (a) To the best of SupplyAccess' knowledge, aside from the En Pointe SAP
License, SupplyAccess is the sole owner of all right, title, and interest in the
En Pointe SAP Application Software as it exists as of the Effective Date of this
Agreement and, to the best of SupplyAccess' knowledge, no part of the En Pointe
SAP Application Software violates or infringes upon any common law or statutory
rights of any person or entity including rights related to copyrights, patents,
trade secrets, contractual rights, or trade secret rights;

    (b) SupplyAccess represents and warrants that it has not previously
assigned, licensed or otherwise transferred any rights in the En Pointe SAP
Application Software to any other party; and

    (c) SupplyAccess warrants that, if applicable, it will assist En Pointe in
acquiring and maintaining copyright protection upon, and confirming En Pointe's
title to, the En Pointe SAP Application Software and Shared Application and
documentation, at En Pointe's expense.

2.7 Ownership.

    (a) SupplyAccess acknowledges and agrees that En Pointe is the sole and
exclusive owner of all right, title and interest in and to the En Pointe SAP
License, the En Pointe SAP Application Software, by virtue of the assignment in
Section 2.4, and to the Shared Applications, subject to the license right
granted to SupplyAccess of the Shared Applications in Section 2.4, including all
enhancements and modifications thereto and derivatives thereof, as of the
Effective Date of this Agreement, including, but not limited to, all materials,
computer software (in object and source code) content, script, programming code,
technologies, "look and feel," data, or HTML script and any trade secrets,
know-how, methodologies and processes and any intellectual property rights
associated therewith (collectively, "En Pointe Materials"). SupplyAccess also
acknowledges and agrees that En Pointe is the sole and exclusive owner of all
right, title and interest in and to the trademark ACCESSPOINTE and any trademark
applications or registrations or domain name registrations therefor, and any
goodwill associated therewith. During the Term of this Agreement, all goodwill
arising out of SupplyAccess' use of any En Pointe trademarks will inure solely
to the benefit of En Pointe. SupplyAccess agrees that, except as specifically
authorized in this Agreement, all intellectual property rights in the En Pointe
Materials may only be exercised by En Pointe, including the rights to copy,
reproduce, modify, transmit, create derivative works from, and file patent
applications based in whole or in part on the En Pointe Materials. SupplyAccess
further acknowledges and agrees that the En Pointe SAP Application Software and
the Shared Applications, prior to and as of the Effective Date, do not infringe
any intellectual

3

--------------------------------------------------------------------------------

property contained or embodied in the SupplyAccess Materials (as defined in
Section 3.3) and that Supply Access waives any right to make such an
infringement claim hereafter.

    (b) Customer Data. Notwithstanding anything to the contrary in this
Agreement, En Pointe shall own all right, title and interest in and to all
Customer Data regardless of where such data resides, including, without
limitation, all such data residing at or in connection with the Web Site. Except
to the extent necessary for SupplyAccess to use and copy the Customer Data to
operate the Web Site, SupplyAccess shall have no right to use, copy,
commercialize or distribute the Customer Data.

3. AccessPointe

3.1 Web Site. SupplyAccess will maintain the web site available on the World
Wide Web portion of the Internet and located at the following URL (Uniform
Resource Locator): accesspointe.com (the "Web Site"). The Web Site is defined by
the form and the functions of the web site located at accesspointe.com as of the
Effective Date of this Agreement. SupplyAccess' maintenance of the Web Site will
include the services listed in Exhibit "E."

3.2 License to use AccessPointe. Beginning on the day after the IT Sourcing
Expiration Date, SupplyAccess hereby grants to En Pointe a limited, exclusive
license, solely for the remainder of the Term of this Agreement, to use the Web
Site and the SupplyAccess Content incorporated therein, and to sublicense End
Users to use the Web Site and the SupplyAccess Content incorporated therein.

3.3 Proprietary Rights of SupplyAccess. Except to the extent En Pointe owns
exclusive rights in the En Pointe SAP Application Software, and owns the Shared
Applications and to the extent that SupplyAccess has a license right in the
Shared Applications as set forth in Section 2.4 of this Agreement, SupplyAccess
owns and retains all right, title and interest in all rights and interest in the
assets transferred prior to the Effective Date to SupplyAccess by En Pointe,
including all enhancements and modifications to those assets, the Web Site, and
all of SupplyAccess' software, SupplyAccess SAP License, SupplyAccess' products
and services, and SupplyAccess' other assets (the "SupplyAccess Assets"),
including, but not limited, to all materials, computer software (in object code
and source code form), content, script, programming code, technologies, "look
and feel," data (excluding En Pointe Customer Data), information or HTML script
developed, provided or collected by SupplyAccess, and any trade secrets,
know-how, methodologies and processes related to the SupplyAccess Assets, and
including all intellectual property rights associated with any of the foregoing
(collectively "SupplyAccess Materials"). During the Term of this Agreement, all
goodwill arising out of En Pointe's use of any of SupplyAccess' trademarks will
inure solely to the benefit of SupplyAccess. En Pointe agrees that, except as
specifically authorized in this Agreement, all intellectual property rights in
the SupplyAccess Materials may only be exercised by SupplyAccess, including the
rights to copy, reproduce, modify, transmit, create derivative works from, and
file patent applications based in whole or in part on the SupplyAccess
Materials. En Pointe further specifically agrees that it will not (a) reverse
engineer any part of SupplyAccess Materials; (b) disassemble, decompile, or
apply any procedure or process to the SupplyAccess Materials or any software
provided by SupplyAccess in order to ascertain, derive, and/or appropriate for
any reason or purpose, the source code or source listings for the SupplyAccess
Materials or SupplyAccess software or any trade secret information or process
contained in the SupplyAccess Materials; or (c) otherwise use any part of the
SupplyAccess Materials to compete with SupplyAccess. Notwithstanding anything to
the contrary herein, En Pointe shall be free to use the En Pointe Materials and
any part thereof to compete with SupplyAccess.

3.4 Equitable Relief. The Parties acknowledge and agree that any breach by a
Party of Section 2.4, 2.7 or 3.3, whether or not such default is continuing,
will cause irreparable damage to the other Party in an amount difficult to
ascertain. Accordingly, in addition to any other relief to which the
non-defaulting Party may be entitled, at law or in equity, the non-defaulting
Party shall be entitled to such equitable relief as may be ordered by any
arbitrator or court of competent jurisdiction including, but not limited to, an
injunction restraining any violation of Section 2.4, 2.7 or 3.3, without the
proof of actual

4

--------------------------------------------------------------------------------

damages. For a breach of Section 2.4, 2.7 or 3.3, the non-breaching Party shall,
in addition to any other remedy, also be entitled to receive all compensation or
profits derived or received by the breaching Party in connection with any
transaction constituting a breach of Section 2.4, 2.7 or 3.3 as determined by an
arbitrator or court of competent jurisdiction.

4. Source Code Escrow.

4.1 At the time of execution of this Agreement, the Parties shall also enter
into an escrow agreement in substantially the form attached hereto as Exhibit
"C" with the mutually agreed upon third party escrow agent referred to therein
("DSI") for the purpose of placing in escrow a copy of the source code for the
Web Site (located at accesspointe.com) as of the Effective Date of this
Agreement and all updates thereto, and a diagram of the technical architecture
needed to install and operate the Web Site, and a complete and detailed list of
all hardware and software used by SupplyAccess to operate and maintain the Web
Site as of the Effective Date and all updates thereto (the "Deposit Materials")
in the event of one of the following Release Conditions and under the conditions
set forth in Section 4.3. Notwithstanding anything to the contrary, this
Agreement does not create any obligation for SupplyAccess to modify or enhance
the Web Site.

    (a) Release Condition 1 is defined as the liquidation, dissolution or
bankruptcy (voluntary or involuntary) of SupplyAccess, or the appointment of a
receiver or trustee in bankruptcy.

    (b) Release Condition 2 is defined as the sale of all or substantially all
of SupplyAccess' assets and the loss or interruption of Availability (as defined
in Exhibit "E" hereto) in excess of (i) thirty-six (36) continual hours
(including both Business Hours and non-Business Hours) or (ii) within a single
calendar month, sixteen (16) hours during Business Hours.

    (c) Release Condition 3 is defined as the loss or interruption of
Availability in excess of (i) thirty-six (36) continual hours (including both
Business Hours and non-Business Hours) or (ii) within a single calendar month,
sixteen (16) hours during Business Hours.

    (d) Notwithstanding anything to the contrary, each Release Condition is void
if En Pointe has not paid SupplyAccess the $15,000 Monthly Fee owed by En Pointe
to SupplyAccess up to the date of occurrence of the relevant Release Condition.

4.2 Escrow Responsibilities.

    (a) En Pointe shall be responsible for establishing the source code escrow
agreement and for the costs of the escrow account.

    (b) Within seven (7) of the Effective Date of this Agreement, SupplyAccess
shall deliver to DSI (as set forth in Exhibit C) the Deposit Materials.
SupplyAccess will confirm in writing that such backup of the Web Site operates
in the same manner as the Web Site operates on the Effective Date of this
Agreement when configured in accordance with the diagram of the technical
architecture needed to install and operate the Web Site.

4.3 Release License.

    The Release License is defined as a limited, non-exclusive,
non-transferable, worldwide license, beginning as of the date the first Release
Condition occurs and terminating upon the end of the Term to use and modify the
Deposit Materials only to the extent necessary to allow En Pointe to make the
Web Site available for use (a) internally by En Pointe, and (b) by En Pointe's
customers for the purchase of En Pointe's products through the Web Site. The
Release License specifically prohibits the resale of a web site that
incorporates or uses the Deposit Materials, or reverse engineering of the
Deposit Materials to create a separate web site. During any time that En Pointe
has possession of the Deposit Materials, SupplyAccess obligations under
Section 3.1 of this Agreement shall be suspended (except that Supply Access will
use its best efforts to fulfill its obligations under items 1 and 2 of

5

--------------------------------------------------------------------------------

Exhibit E during the Restoration Period defined below) and En Pointe's
obligations under Section 5.3 shall be suspended. If a Release License is
granted pursuant to Section 4.1(c) and SupplyAccess restores the Availability of
the Web Site within fourteen (14) calendar days of the release of the Deposit
Materials to En Pointe (the "Restoration Period"), then (a) that Release License
will terminate; (b) En Pointe will cease using the Deposit Materials and return
all copies of the Deposit Materials to DSI; (c) SupplyAccess will resume
providing the services set forth in Section 3.1; and (d) En Pointe's obligations
under Section 5.3 shall resume. The Release License is further subject to the
terms and conditions set forth in Section 4.4. Notwithstanding anything to the
contrary, the Release License will automatically terminate thirty (30) days
after En Pointe's use of a website not hosted by SupplyAccess in a live
production environment.

4.4 Exclusions on Release License. If granted, the Release License will be
provided to En Pointe "as is" and without warranties or indemnifications of any
kind, is subject to definitions of terms as set forth in this Agreement and the
limitations of Sections 3.3, 3.4, 5.7, 5.8 and 8 of this Agreement. En Pointe
acknowledges and agrees that, other than as specifically set forth herein,
SupplyAccess shall have no obligation, responsibility, or liability for the
installation, integration, or any other use of the Deposit Materials by En
Pointe however SupplyAccess will use is best efforts to assist En Pointe to
install and integrate the software at SA' s normal charges per hour. THE RELEASE
LICENSE EXCLUDES ALL WARRANTIES AND INDEMNIFICATIONS, EITHER EXPRESS OR IMPLIED,
AND SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT, AND FITNESS FOR A PARTICULAR PURPOSE. EXCEPT TO THE EXTENT
NECESSARY TO SATISFY ANY LIABILITY FOR THIRD PARTY CLAIMS UNDER SECTION 3.3, IN
NO EVENT SHALL EITHER PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, PARTNERS,
OFFICERS, EMPLOYEES, DIRECTORS, AGENTS, CONTRACTORS, REPRESENTATIVES, SUCCESSORS
OR ASSIGNS, AS SUCH, BE LIABLE TO THE OTHER IN CONNECTION WITH THE RELEASE
LICENSE, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE, PRODUCT LIABILITY, DUTY TO WARN, AND STRICT LIABILITY), ANY OTHER
LEGAL AND EQUITABLE GROUNDS OR OTHERWISE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT NECESSARILY
LIMITED TO, LOSS OF PROFIT, REVENUE OR USE) ARISING OUT OF SUCH PARTY'S
PERFORMANCE OR NONPERFORMANCE RELATED TO THE RELEASE LICENSE, BREACH OR DEFAULT
UNDER THE RELEASE LICENSE, OR THE USE OF, INABILITY TO USE OR RESULTS OF USE OF
THE DEPOSIT MATERIALS, ANY MATERIALS OR OTHER ITEMS FURNISHED UNDER THE RELEASE
LICENSE, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
IN ANY EVENT, EXCEPT TO THE EXTENT NECESSARY TO SATISFY ANY LIABILITY FOR CLAIMS
UNDER SECTION 3.3, THE TOTAL CUMULATIVE LIABILITY OF EITHER PARTY OR ANY OF
THEIR THTRD-PARTY LICENSORS, AND THEIR RESPECTIVE AFFILIATES, PARTNERS,
OFFICERS, EMPLOYEES, DIRECTORS, AGENTS, CONTRACTORS, REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, AS SUCH, TO THE OTHER PARTY OR ANY THIRD PARTY UNDER OR IN
CONNECTION WITH THIS RELEASE LICENSE, OR ANY GOODS OR SERVICES, SHALL NOT EXCEED
$1,000.00.

5. Fees and Hardware Sale

5.1 Fee for Assignment and Transfer of the En Pointe SAP Application Software.
En Pointe agrees to pay SupplyAccess one million, fifty thousand dollars
($1,050,000.00) as consideration for the assignment and transfer of the En
Pointe SAP Application Software. En Pointe agrees to pay SupplyAccess three
hundred thousand dollars ($300,000.00) in cash in accordance with the provisions
of Section 5.5. The balance of the fee for the assignment and transfer of the En
Pointe SAP Application Software will be paid through the discharge and release
by En Pointe of SupplyAccess' remaining obligations under a

6

--------------------------------------------------------------------------------

Promissory Note dated October 1, 1999 (and amended on February 23, 2000) for En
Pointe's benefit ("Promissory Note"). The Parties agree that the Promissory Note
is paid in full and SupplyAccess has no further obligation to pay En Pointe any
amounts under or arising out of the Promissory Note.

5.2 Initial License Fee. En Pointe agrees to pay SupplyAccess a one-time
non-refundable license fee of one dollar ($1.00) (the "Initial AccessPointe
License Fee") for the License to use the AccessPointe Web Site. SupplyAccess
acknowledges receipt of the payment of the Initial AccessPointe License Fee.

5.3 Monthly Fees. Beginning October 1, 2001, and for the remainder of the Term
of this Agreement, En Pointe agrees to pay SupplyAccess a monthly fee of fifteen
thousand dollars ($15,000.00), in advance, for use of the Web Site and the
SupplyAccess Content incorporated therein.

5.4 In consideration of the payment of seventy-five thousand dollars
($75,000.00) in cash in accordance with the provisions of Section 5.5,
SupplyAccess irrevocably sells, conveys, assigns, transfers and delivers to En
Pointe all right, title and interest in and to the assets listed in Exhibit B
hereto.

5.5 Timing of One-Time Payments. The payments owed by En Pointe to SupplyAccess
under Sections 5.1 and 5.4 (the "One-Time Payments," namely $375,000.00) shall
be made as follows: (a) twenty five percent (25%) of the total of the One-Time
Payments (namely $93,750.00) will be paid by En Pointe to SupplyAccess when
SupplyAccess has deposited and verifies in writing to En Pointe that the Deposit
Materials have been deposited with DSI; (b) an additional twenty five percent
(25%) of the total of the OneTime Payments (namely $93,750.00) will be paid by
En Pointe to SupplyAccess on the seventh (7th) day following the Effective Date
of this Agreement; and (c) the remainder of the total of the One-Time Payments
(namely $187,500.00) will be paid by En Pointe to SupplyAccess on the thirtieth
(30th) day following the Effective Date of this Agreement.

5.6 Payment Terms. All amounts payable monthly to SupplyAccess hereunder shall
be paid in United States dollars within fifteen (15) calendar days of the
beginning of each the month. Interest at twelve percent (12%) per annum or 1.0%
accruing monthly, or the highest rate permitted under applicable law, as
appropriate, shall automatically become due on all amounts not paid when due. In
addition, SupplyAccess shall be entitled to recover all costs and expenses
(including attorneys' fees) associated with the collection of all past due
amounts.

5.7 Taxes. En Pointe shall pay or reimburse SupplyAccess for all sales, use,
property, transfer, privilege, excise, value added, gross receipts and all other
taxes and all duties and fees, whether international, national, state or local,
however designated, which are levied or imposed by reason of the granting of
licenses or the performance of services by SupplyAccess under this Agreement;
excluding, however, income taxes on profits which may be levied against
SupplyAccess. SupplyAccess agrees to transfer any software pursuant to this
Agreement in any manner that En Pointe desires.

5.8 Costs and Expenses. Except as otherwise specified in this Agreement, each
Party will pay its own costs and expenses associated with undertaking its
activities under this Agreement.

6. Term and Termination

6.1 Term. The term of this Agreement shall commence as of the Effective Date and
shall expire on the two (2) year anniversary of the Effective Date, unless
sooner terminated pursuant to this Agreement (the "Term").

6.2 Termination for Convenience. Following the first six (6) months of the Term
of this Agreement, (a) En Pointe may terminate this Agreement upon thirty
(30) days written notice to SupplyAccess; and (b) SupplyAccess may terminate
this Agreement upon ninety (90) days written notice to En Pointe. If
SupplyAccess terminates this Agreement within nine (9) months of the Effective
Date, SupplyAccess may, at SupplyAccess' option and subject to Section 4 of this
Agreement (a) continue to provide the services for operating and maintaining the
Web Site to En Pointe as set forth in this Agreement for an additional nine
(9) months; or must (b) direct the release of the Deposit Materials to En
Pointe. Upon

7

--------------------------------------------------------------------------------

such release of the Deposit Materials to En Pointe, En Pointe will be granted a
Release License with a Release License Expiration Date of eighteen (18) months
from the Effective Date of this Agreement.

6.3 Termination for Cause. Either Party may terminate this Agreement by written
notice to the other Party if the other Party breaches any material provision of
this Agreement and such breach is not cured within thirty (30) days after
written notice thereof.

6.4 Remedies. All rights and remedies of either Party under this Agreement and
at law and in equity shall be cumulative and not mutually exclusive and the
exercise of one right or remedy shall not be deemed a waiver of any other right
or remedy. Nothing contained in any provision of this Agreement shall he
construed to limit or exclude any right or remedy of either Party (arising on
account of the breach or default by the other Party or otherwise) now or
hereafter existing under any other provision of this Agreement, at law or in
equity.

6.5 Survival. Notwithstanding any termination of this Agreement, the following
provisions shall survive: 2.4, 3.3, 3.4, 5.5, 5.6, 5.7, 5.8, 6.4, 6.5, 7.1, 7.3,
and 8 (all subsections), and all obligations to pay past due amounts under this
Agreement.

7. Disclaimer and Limitation of Liability

7.1 Disclaimer. SupplyAccess is providing the Web Site and the services
associated with the Web Site "AS IS" with no warranties of any kind, express or
implied. NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR
IMPLIED, AND SPECIFICALLY DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

7.2 Indemnification. SupplyAccess shall defend and indemnify En Pointe, its
officers, agents and employees from and against any and all claims, liabilities,
damages, costs and expenses (including, but not limited to, reasonable
attorneys' fees) arising out of any third party claim (including, without
limitation, any claims by a Solution Provider Supplier or an End User) resulting
from any breach of SupplyAccess' warranty that, to the best of SupplyAccess'
knowledge, aside from the En Pointe SAP License, SupplyAccess is the sole owner
of all right, title, and interest in the En Pointe SAP Application Software. In
claiming any indemnification hereunder, En Pointe shall promptly provide
SupplyAccess with written notice of any claim that En Pointe believes falls
within the scope of this Section 7.2. En Pointe may, at its own expense, assist
in the defense if it so chooses, provided that SupplyAccess shall control such
defense and all negotiations relative to the settlement of any such claim and
further provided that any settlement intended to bind SupplyAccess shall not be
final without SupplyAccess' written consent, which shall not be unreasonably
withheld.

7.3 Limitation of Liability. AS TO THIS AGREEMENT AND THE OBLIGATIONS SET FORTH
HEREIN, EXCEPT TO THE EXTENT NECESSARY TO SATISFY ANY LIABILITY FOR CLAIMS UNDER
SECTIONS 2.4, 2.7 AND 3.3, IN NO EVENT SHALL EITHER PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES, PARTNERS, OFFICERS, EMPLOYEES, DIRECTORS, AGENTS,
CONTRACTORS, REPRESENTATIVES, SUCCESSORS OR ASSIGNS, AS SUCH, BE LIABLE TO THE
OTHER, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING WITHOUT LIMITATION
NEGLIGENCE, PRODUCT LIABILITY, DUTY TO WARN, AND STRICT LIABILITY), ANY OTHER
LEGAL AND EQUITABLE GROUNDS OR OTHERWISE FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT NECESSARILY
LIMITED TO, LOSS OF PROFIT, REVENUE OR USE) ARISING OUT OF SUCH PARTY'S
PERFORMANCE OR NONPERFORMANCE OF THIS AGREEMENT, BREACH OR DEFAUL'I' UNDER THIS
AGREEMENT, OR THE USE OF, INABILITY TO USE OR RESULTS OF USE OF THE WEB SITE, OR
ANY MATERIALS OR OTHER ITEMS FURNISHED UNDER THIS AGREEMENT, EVEN IF THE PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN

8

--------------------------------------------------------------------------------

ANY EVENT, AS TO THIS AGREEMENT AND THE OBLIGATIONS SET FORTH HEREIN, EXCEPT TO
THE EXTENT NECESSARY TO SATISFY ANY LIABILITY FOR CLAIMS UNDER SECTIONS 2.4,
2.7, 3.3 AND 5 (INCLUDING ALL SUBSECTIONS), THE TOTAL CUMULATIVE LIABILITY OF
EITHER PARTY OR ANY OF THEIR THIRD-PARTY LICENSORS, AND THEIR RESPECTIVE
AFFILIATES, PARTNERS, OFFICERS, EMPLOYEES, DIRECTORS, AGENTS, CONTRACTORS,
REPRESENTATIVES, SUCCESSORS AND ASSIGNS, AS SUCH, TO THE OTHER PARTY OR ANY
THIRD PARTY UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY GOODS OR
SERVICES, SHALL NOT EXCEED THE TOTAL MONTHLY AMOUNT PAID TO SUPPLYACCESS UNDER
THIS AGREEMENT DURING THE CONSECUTIVE SIX (6) MONTH PERIOD IMMEDIATELY PRECEDING
THE OCCURRENCE OF THE EVENT GIVING RISE TO SUCH LIABILITY.

8. Miscellaneous

8.1 Jurisdiction. This Agreement is made under and shall be construed in
accordance with the law of the State of California, without reference to
conflict of laws principles, and both SupplyAccess and En Pointe consent to
exclusive California State Court or California Federal Court jurisdiction and
venue in Los Angeles County.

8.2 Entire Agreement. This Agreement and any attached exhibits, and the
Settlement Agreement dated September 21, 2001, constitute the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
previous proposals, both oral and written. This Agreement may not be released,
discharged, or modified except by an instrument in writing signed by a duly
authorized representative of each of the Parties. The terms of this Agreement
shall prevail notwithstanding any variance with the terms and conditions or any
invoice or other such document submitted by SupplyAccess or En Pointe. En Pointe
agrees that SupplyAccess is responsible only for providing the services and
conveying the assets expressly set forth in this Agreement, and SupplyAccess is
not responsible for providing any other services or conveying any other
property, except as set forth in a subsequent written agreement between the
Parties.

8.3 Independent Contractors. The relationship of the Parties under this
Agreement is that of independent contractors, and neither Party is an employee,
agent, partner, or joint venture of the other.

8.4 Attorneys' Fees. In any action between the Parties to enforce any of the
terms of this Agreement, the prevailing Party shall be entitled to recover
expenses, including reasonable attorneys' fees.

8.5 Assignment. Except under a Permissible Assignment (defined below), neither
Party may assign or transfer any of the rights or responsibilities set forth
herein, without the express written consent of the other Party, and any
purported attempt to do so shall be deemed void. A Permissible Assignment is an
assignment to an entity that (a) is not a competitor of the other Party; and
(b) either (i) directly or indirectly Controls, is Controlled by or is under
common Control with that Party; or (ii) is a purchaser of all or substantially
all of the assets or shares of the assigning Party. "Control" shall be deemed to
refer to the direct or indirect power (y) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such entity or
(z) to substantially direct or cause the direction of the management or policies
of such entity, whether by contract or otherwise.

8.6 Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the validity or enforceability of any other part or provision of this
Agreement.

8.7 Waiver. No waiver by any Party of any breach of any provision hereof shall
constitute a waiver of any other breach of that or any other provision hereof.

8.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original instrument and all of which together
shall constitute the same instrument.

9

--------------------------------------------------------------------------------

8.9 Force Majeure. Except for the payment of fees, if the performance of any
part of this Agreement by either Party is prevented, hindered, delayed or
otherwise made impracticable by reason of any flood, riot, fire, judicial or
governmental action, labor disputes, act of God, or any other causes beyond the
control of either Party, that Party shall be excused from such to the extent
that it is prevented, hindered or delayed by such causes.

8.10 Headings. The section headings used herein are for reference and
convenience only and shall not enter into the interpretation hereof.

    IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

Agreed to and Accepted by:

SupplyAccess, Inc.   En Pointe Technologies, Inc.
By:
 
 
By:
   

--------------------------------------------------------------------------------

Authorized Representative    

--------------------------------------------------------------------------------

Authorized Representative
Name:
 
 
Name:
   

--------------------------------------------------------------------------------

Printed or Typed    

--------------------------------------------------------------------------------

Printed or Typed Title:     Title:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Date:     Date:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

                   

10

--------------------------------------------------------------------------------



QuickLinks


Assignment and License Agreement
